Citation Nr: 0618381	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-31 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Tomah, 
Wisconsin


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical center on 
September 1, 2003.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Tomah, Wisconsin VA 
Medical Center (VAMC), which denied payment or reimbursement 
of medical expenses incurred at a private medical center on 
September 1, 2003.  


FINDINGS OF FACT

1. Service connection is in effect for shell fragment wound, 
right knee, with scar, and bilateral hearing loss, both 
evaluated as noncompensable effective April 18, 2002.

2. The veteran presented on September 1, 2003 to the 
emergency room of a private medical center after he fell 
backwards, hitting his head on some pipes and a cement floor; 
he was treated and relased after being diagnosed with a 
closed head injury without serious injury.

3. At the time he was seen at the private medical facility on 
September 1, 2003, a VA or other Federal facility/provider 
was feasibly available and an attempt to use them before hand 
would have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency room care provided at 
a non-VA facility on September 1, 2003 have not been met. 38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.120, 17.1000, 17.1002 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

The Court, however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases 
such as this one in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

II. Analysis

The veteran presented on September 1, 2003 to the emergency 
room of a private medical center after he fell backwards, 
hitting his head on some pipes and a cement floor.  He was 
treated and relased after being diagnosed with a closed head 
injury without serious injury. The veteran contends that he 
is entitled to payment or reimbursement of unauthorized 
medical expenses resulting from such emergency treatment.  

In order to receive payment or reimbursement for medical 
expenses incurred at a non-VA facility, the veteran must meet 
the criteria set forth in one of two applicable regulations.  
The first is 38 C.F.R. § 17.120.  Under this regulation, to 
establish eligibility for payment or reimbursement of medical 
expenses incurred at a non-VA facility, a claimant must 
satisfy three conditions. There must be a showing that:

	(a) The care and services rendered were either: 
		(1) for an adjudicated service- connected 
disability; or 
(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service- connected disability; or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service- connected disability; or 
(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2005); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The veteran does not satisfy the above criteria.  As the 
evidence shows, the treatment that the veteran received on 
September 1, 2003 was for a nonservice-connected disorder not 
associated with or aggravating an adjudicated service-
connected disability.  The veteran was also not rated as 
permanently and totally disabled, and was not participating 
in a rehabilitation program at the time of his care in 
September 2003.  Accordingly, there is no basis to establish 
entitlement to payment or reimbursement under 38 C.F.R. § 
17.120.

The next method for receiving for payment or reimbursement of 
the medical expenses is found in 38 C.F.R. § 17.1002.  Under 
this regulation, payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 (West 
2002) and 38 C.F.R. §§ 17.1000-1002 (2005).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556. To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

See 38 C.F.R. § 17.1002 (2005).

Here, the Board finds that the veteran also does not satisfy 
the criteria under 38 C.F.R. § 17.1002 for payment or 
reimbursement of the medical expenses at issue.  
Specifically, the Board finds that a VA or other Federal 
facility/provider was feasibly available and an attempt to 
use them before hand would have been considered reasonable by 
a prudent layperson.  

In this regard, the Board notes that the facts are not in 
dispute.  On September 1, 2003, the veteran was working at 
home and fell backwards, hitting his head on some pipes and a 
cement floor.  The veteran indicated that he was in and out 
of consciousness and that his sister and daughter-in-law 
drove the veteran to the emergency room of a private hospital 
27 miles from where the veteran was injured.  The Tomah VA 
Medical Center was 14 miles from where the veteran was 
injured.  The veteran reported that his daughter-in-law 
worked at the private hospital that treated the veteran and 
chose this facility because she believed that it would 
provide the veteran with the best care.  There is, however, 
no indication in the record that an attempt to use the Tomah 
VA Medical Center before hand would not have been considered 
reasonable by a prudent layperson, to include the veteran's 
sister and daughter-in-law.  

While the Board sympathizes with the veteran's statements and 
testimony concerning the emergent nature of his medical care 
and the medical costs related thereto, based on the foregoing 
the Board finds that the veteran has failed to meet the 
criteria for payment or reimbursement of unauthorized medical 
expenses resulting from his emergency room treatment on 
September 1, 2003. 

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). The benefit of the doubt 
provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2002) 
are not for application.




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical center on 
September 1, 2003 is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


